 



BIM Homes, Inc.

Condensed Balance Sheet

 

    Notes  

Pro Forma as at
June 30, 2017

(Unaudited)

   

As at

December 31, 2016

  ASSETS                     Current assets                     Cash and cash
equivalents   2   $ -     $ -                         Total current assets      
  -       -                         Intangible assets         2,100,000,000    
  -                         TOTAL ASSETS       $ 2,100,000,000     $ -          
              LIABILITIES AND STOCKHOLDERS’ DEFICIT                     Current
liabilities                     Accounts payable, trade       $ 13,107     $
17,115   Accrued expenses and other current liabilities         2,100      
9,529   Loans and convertible notes payable, short-term, net of unamortized debt
discount of $34,452 and $84,000, respectively.   6     73,415       17,867  
Advance from related parties   8     19,180       -   Derivative liability   7  
  330,422       332,249                         Total current liabilities      
  438,224       376,760                         TOTAL LIABILITIES        
438,224       376,760                         STOCKHOLDERS’ DEFICIT            
        Preferred stock: $0.0001 par value, 20,000,000 shares authorized, nil
shares issued and outstanding as at June 30, 2017 and December 31, 2016   5    
-       -   Common stock: $0.0001 par value, 100,000,000 shares authorized,
212,634,165 shares and 2,634,165 issued and outstanding as at June 30, 2017 and
December 31, 2016 respectively   5     21,264       264   Additional paid-in
capital         2,100,034,464       55,464   Accumulated deficit        
(493,952 )     (432,488 )                       TOTAL STOCKHOLDER’S DEFICIT    
    2,099,561,776       (376,760 )                       TOTAL LIABILITIES AND
STOCKHOLDERS’ DEFICIT       $ 2,100,000,000     $ -  

 

   

 





 